Case 1:18-cr-00167-PLM ECF No. 1344, PageID.15180 Filed 12/16/20 Page 1 of 4




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

UNITED STATES OF AMERICA,                        )
                      Plaintiff,                 )
                                                 )      No. 1:18-cr-167
-v-                                              )
                                                 )      Honorable Paul L. Maloney
SHAMEKIA LIPTROT,                                )
                            Defendant.           )
                                                 )

         ORDER DENYING MOTION FOR COMPASSIONATE RELEASE

       Defendant Shamekia Liptrot asks the Court for a compassionate release. (ECF No.

1312.) Because Defendant has not established extraordinary and compelling reasons, the

Court concludes she is not eligible for compassionate release and will deny the motion.

       Defendant pled guilty to unlawful use of a communication facility. Specifically, the

Government alleged she used a cell phone to facilitate the commission of a crime involving

controlled substances. In January 2020, the Court sentenced Defendant to 30 months

imprisonment.

       “Federal courts are forbidden, as a general matter, to ‘modify a term of imprisonment

once it has been imposed,’ 18 U.S.C. § 3582(c); but the rule of finality is subject to a few

narrow exceptions.” Freeman v. United States, 564 U.S. 522, 526 (2011); see United States

v. Curry, 606 F.3d 323, 326 (6th Cir. 2010). In the First Step Act, Congress amended 18

U.S.C. § 3582(c)(1)(A)(i), the provision authorizing compassionate release. Prior to the

amendments, only the BOP could file a motion with the Court seeking compassionate

release. See, e.g., Crowe v. United States, 430 F. App’x 484, 484-85 (6th Cir. 2011) (per
Case 1:18-cr-00167-PLM ECF No. 1344, PageID.15181 Filed 12/16/20 Page 2 of 4




curiam). As amended, the statute now permits prisoners to file a motion with the court,

subject to certain limitations. The statute allows a prisoner to seek relief in the courts “after

the defendant has exhausted all administrative rights to appeal a failure by the Bureau of

Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt

of such a request by the warden of the defendant’s facility, whichever is earlier . . . .” 18

U.SC. § 3582(c)(1)(A). The Sixth Circuit interprets the exhaustion requirement as a

mandatory claims-processing requirement. United States v. Alam, 690 F.3d 831, 833 (6th

Cir. 2020).

       The compassionate release provision requires (1) a finding of “extraordinary and

compelling reasons,” for a sentence reduction, (2) a finding that the reduction is consistent

with applicable Sentencing Commission policy statements, and (3) a consideration the factors

set forth in § 3553(a). 18 U.S.C. § 3582(c)(1)(A); United States v. Jones, —F.3d—, 2020 WL

6817844, at *5; United States v. Ruffin, 978 F.3d 1000, 1004-05 (6th Cir. 2020). In Jones,

the Sixth Circuit found that the policy statement issued by the Sentencing Commission, §

1B1.13, is not applicable to motions filed by prisoners. Jones, 2020 WL 6817488, at *7.

The court stated that, until the Sentencing Commission updates its policy statement to reflect

the First Step Act, district courts may “skip” step two of the inquiry. Id. at *9. The decision

to grant or deny a motion for compassionate release falls with the district court’s discretion.

Id.

                         A. Extraordinary and Compelling Reasons

       Defendant has not met her burden to demonstrate extraordinary and compelling

reasons. The Court concludes that the general threat of an infection from the COVID-19


                                               2
Case 1:18-cr-00167-PLM ECF No. 1344, PageID.15182 Filed 12/16/20 Page 3 of 4




virus, even in a prison setting, does not meet the extraordinary and compelling reasons

requirement. All inmates face that threat. In her motion, Defendant asserts that she suffers

from post traumatic stress disorder, anxiety, severe depression, and is borderline obese.

(PageID.14966.) The Center for Disease Control has not recognized any of those health

conditions as associated with a higher risk of infection from the COVID-19 virus or with a

more severe illness should one become infected with the virus. Of those conditions, the

CDC mentions only obesity, and does not indicate a high risk associated with borderline

obesity.

                                 B. Section 3553(a) Factors

       The Court also finds that the § 3553(a) factors weigh against early termination of her

sentence. The Court granted Defendant’s unopposed motion for a variance and sentenced

Defendant well below the advisory guideline range. Defendant had no criminal history. She

served this country in the United States Air Force. As set forth in the presentence report,

Defendant likely became involved in a large criminal conspiracy because of her relationship

with her father. Defendant was well aware of her father’s criminal past and, prior to this

conviction, appeared to have avoided following his path. The below guideline sentence took

these factors into account. The Court is also aware of Defendant’s educational efforts since

beginning her term of imprisonment. Those efforts, however, cannot undo the past. The

court also finds that Defendant has served less than half of her sentence and early termination

would create disparities with the sentences imposed on other defendants for the same crime.




                                              3
Case 1:18-cr-00167-PLM ECF No. 1344, PageID.15183 Filed 12/16/20 Page 4 of 4




      For these reasons, the Court DENIES Defendant’s motion for compassionate

release. (ECF No. 1312.)

      IT IS SO ORDERED.

Date: December 16, 2020                                 /s/ Paul L. Maloney
                                                     Paul L. Maloney
                                                     United States District Judge




                                      4
